Title: To John Adams from John Quincy Adams, 26 December 1814
From: Adams, John Quincy
To: Adams, John



My Dear Sir.
Ghent 26. December 1814.

Mr Hughes, the Secretary to the American Mission for negotiating Peace, was dispatched early this morning with one copy of the Treaty signed by the British and American Plenipotentiaries the Evening before last. It was executed in triplicate to provide against the accidents which might befall any single copy on the passage—Mr Clay’s private Secretary, Mr. Carroll is to go this day with another Copy to England, there to embark as speedily as possible—We shall send the third copy by a dispatch vessel which we have ready at Amsterdam, unless she should be locked in by the ice, as from the present severity of the weather we have some reason to apprehend—Mr Hughes goes to Bordeaux there to take passage in the Franset, the vessel in which Mr Boyd came to Europe—Mr Carroll may perhaps go in company with Mr Baker, the Secretary to the English Mission, who is to be the bearer of the Treaty with the English Ratification—In the hurry of dispatching Mr Hughes, I found it possible to write only one short private Letter to my dear Mother, and I shall probably have only time to write this one to send by Mr Carroll—I transmitted however by Mr Hughes a duplicate of my last Letter to you dated 27. October, which I still entreat you to answer, if I am destined to a longer continuance in Europe, and upon which I ask all the advice and information which it may be in your power to bestow. It relates principally to the subject of the greatest difficulty we have had in the Negotiation, and that which of all others is left in the state the most unsatisfactory to us, and particularly to me—It has been now for a full month ascertained that unless new pretensions on the part of Great-Britain were advanced, a Treaty of Peace would be signed; but it was not until last Thursday that I ceased to doubt whether it would receive my signature. The British Plenipotentiaries had declared to us, at the outset of the Negotiation, that it was not the intention of the British Government to grant to the People of the United States, in future, the liberties of fishing, and drying and curing fish, within the exclusive British Jurisdiction, without an equivalent. There is as you must remember, in the third Article of the Treaty of 1783 a diversity of expression, by which the general fisheries on the Banks are acknowledged as our Right, but these fishing privileges within British Jurisdiction are termed liberties—The British Government consider the latter as franchises forfeited, ipso facto by the War, and declared they would not grant them anew, without an equivalent. Aware that by this principle they too had forfeited their right to Navigate the Mississippi, recognized in the same Treaty of 1783, they now demanded a new provision to secure it to them again.
We were instructed not to suffer our right to the fisheries to be brought into discussion—We had no authority to admit any discrimination between the first and the last parts of the third Article of the Treaty of 1783—no power to agree to an equivalent either for the rights or the liberties. I considered both as standing on the same footing—Both as the continuance of franchises always enjoyed, and the difference in the expressions only as arising from the operation of our change from the condition of British Subjects to that of a Sovereign People, upon an object in one part of general, and in the other of special Jurisdiction—The special Jurisdiction had been that of our own Sovereign; by the Revolution and the Treaty of Peace it became a foreign, but still remained a special Jurisdiction. By the very same instrument in which we thus acknowledge it as a foreign Jurisdiction, we reserved to ourselves, with the full assent of its Sovereign, and without any limitation of time or of Events the franchise which we had always enjoyed while the Jurisdiction had been our own—It was termed a liberty, because it was a freedom to be enjoyed within a special foreign Jurisdiction—the fisheries on the Banks were termed Rights, because they were to be enjoyed, on the Ocean the common Jurisdiction of all Nations; but there was nothing in the terms themselves, and nothing in the Article or in the Treaty implying an intention or expectation of either of the contracting parties that one more than the other should be liable to forfeiture by a subsequent War. On the maturest deliberation I still hold this argument to be sound; and it is to my mind the only one, by which our claim to the fisheries within the British Jurisdiction can be maintained. But after the declaration made by the British Government, it was not to be expected that they would be converted to this opinion without much discussion, which was forbidden to us; and the result of which must have been very doubtful upon minds at all times, inclined, and at this time most peculiarly prone, rather to lean upon power, than to listen to reason.—We stated the general Principle, in one of our Notes to the British Plenipotentiaries, as the ground upon which our Government deemed no new stipulation necessary to secure the enjoyment of all our rights and liberties in the fisheries—They did not answer that part of our Note; but when they came to ask a stipulation for the right of British Subjects to navigate the Mississippi, we objected that by our construction of the Treaty of 1783. it was unnecessary—If we admitted their construction of that Treaty, so as to give them a new right to the navigation, they must give us an equivalent for it—We offered an Article recognizing the continuance of the rights on both sides; this offer met however with very great opposition among ourselves, for there were two of us against making it, and who thought the Navigation of the Mississippi incomparably more valuable than the contested part of the fisheries—Not so did the British Government think—for they, instead of accepting it, offered us an Article, stipulating to negotiate hereafter for an equivalent to be given by Great-Britain for the right of navigating the Mississippi, and by the United-States for the liberties of the fisheries within the British Jurisdiction.—This was merely to obtain from us the formal admission that both the rights were abrogated by the War—To that admission I was determined not to subscribe—The Article was withdrawn last Thursday by the British Plenipotentiaries, who accepted our proposal to say nothing in the Treaty about either, and to omit the Article by which they had agreed that our boundary West from the Lake of the Woods should be the 49th. parallel of North Latitude—They at the same time referred again to their original declaration that the fisheries within British Jurisdiction would not hereafter be granted without an equivalent.—It is evident that it must be the subject of a future Negotiation—the only thing possible to be done now was to reserve our whole claim unimpaired, and with that I consented to sign the Treaty.
We were also obliged to except from the immediate restitution of Territory taken during the War, the Islands in Passamaquoddy-Bay. The British claim them as having been before the Peace of 1783 within the limits of Nova-Scotia, and insisted upon holding them, not as taken during the War, but as of right belonging to them. At first they declared their right to be too clear even for discussion; but they finally agreed to refer to Commissioners and to a friendly Sovereign the title to them and even to the island of Grand-Menan in the Bay of Fundy, which has been since 1784. in their possession—We persisted in demanding that the Passamaquoddy Islands should be included in the general restoration, until they manifested a determination to break off rather than yield the point.—Their inflexibility upon two objects exclusively interesting to the State of Massachusetts, is a melancholy comment upon that policy by which Massachusetts has arrayed herself against the Government of the Union—Had Massachusetts been true to herself and to the Union, Great-Britain would not have dared to hinge the question of Peace or War upon Moose-Island, or upon the privileges of Massachusetts fishermen—As a Citizen of Massachusetts I felt it to be most peculiarly my duty not to abandon any one of her rights, and I would have refused to sign the Treaty, had any one of them been abandoned. But it was impossible to force a stipulation in favour of the fisheries, and for a temporary possession of Moose-Island, merely until it shall be ascertained whether it belongs to her or not, we could not think of continuing the War.
I expect to be detained here about ten days longer, and then to proceed to Paris, and wait there for the President’s orders. I shall write to my wife inviting her to join me there—If a new service should be assigned to me in Europe, it will be known to you, and I shall hope to hear from you as frequently and as much at large as will suit your convenience—If I go to England I wish my Sons George and John to be sent to me—My Colleagues propose to leave Europe about the first of April, in the Neptune which is waiting for them at Brest—I have great satisfaction in saying that our harmony has been as great and constant as perhaps ever existed between five persons employed together upon so important a trust—Upon all the important questions we have been unanimous.
            I am, Dear Sir, your ever affectionate Son.
            
John Quincy Adams.